DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Notes, this application contains claims and features/drawing directed to the following patentably distinct species. 
Species I to XXXI.  

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species or a grouping of patentably indistinct species
to be examined even though the requirement may be traversed (37 CFR 1.143) and
(ii) identification of the claims encompassing the elected species or grouping of
patentably indistinct species, including any claims subsequently added. An argument
that a claim is allowable or that all claims are generic is considered nonresponsive
unless accompanied by an election.
	Furthermore, applicant elected species I, and species XI and figures 1-2, 8, 23A-23B and 24; the Species I and XI drawing to more than one species and they are distinct to one another.

Applicant’s arguments filed on 11/06/2021, which directed to the elected species I and XI have not found persuasive because figures 1-2, 8 as shown a glove having a plurality of bow element A, B as shown in figure 2; but fig.23A-23B, 24 having different features such as 2346, 2350, 2348 on the palm and backside of the glove and these features extending along the fingers of the glove.
Furthermore, because the species are independent or distinct because each has differentiating structures with respect to one another. In addition, these two species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species
as set forth above because at least the following reason(s) apply:

(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search
queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.

Therefore, applicant elected only species I drawing to figures 1-2 and 8 and claims 1-7, 10-13. Therefore, claims 8-9 are not belong to species XI and a non-elected species. 
Furthermore, new claim 15 is directed to a non-elected species XI.
Therefore, applicant’s argument with respected to the electrion/requirement filed on 11/06/2021 have not found persuasive.

The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, each recites “at least one compressible protrusion disposed on the glove extending outwardly therefrom”, renders the claim indefinite because it is unclear the protrusion extending outwardly into the opening for receiving user’s hand or extending opposite of the opening or extending outwardly to the tip of each finger. 

Claims 2-13 and 15-20, recites “the at least one compressible protrusion”, renders the claim indefinite because it is unclear there is only protrusion.  Figure 23A shows protrusions 2320, 2340, 2302 and 2348 and so on, each of them are different protrusion from one another.  For the purpose of examination and as best understood the limitation is interpreted to means that “a palm side and back side each having at least a compressible protrusion”.
Claim 14, lines 3-5, recites “at least one compressible protrusion extending outwardly from each of the exterior surface and the anterior region”, renders the claim indefinite because it is unclear the at least one compressible protrusion extending outwardly from the exterior surface of the anterior region or the exterior surface of the glove.  For the purpose of examination and as best understood the limitation is interpreted to mean that “at least one compressible protrusion extending outwardly from each of the exterior surface of the anterior region”.
Claim 17, recites “a fingertip region further comprising the at least one compressible protrusion extending outwardly therefrom”, renders the claim indefinite because it is unclear the protrusion extending outwardly into the opening for receiving user’s hand or extending opposite of the opening or extending outwardly to the tip of each finger or extending towardly the wrist region or the back region?  For the purpose 
Claims 16-20 are dependent of claim 14 and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ongwela (6669657).
Notes: the functional limitation such as “configured to or adapted to or for” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.


Furthermore, the glove comprising at least one compressible protrusion (22) disposed on the glove extending outwardly from an exterior surface thereof.
Regarding claims 2-4, Ongwela discloses the glove as set forth in claim 1, wherein the glove comprises an anterior region (12, see fig.1A below) and the at least one compressible protrusion extending outwardly from the anterior region;  
wherein the glove comprises dorsal region comprising the at least one compressible protrusion extending outwardly therefrom (12, fig.1A below); wherein the glove further comprises a plurality of phalange regions (each element 12 disposed on each ringers,  see fig.1A) and the at least one compressible protrusion extending outwardly therefrom (fig.1 shown each fingers having a protrusion element 12).
Regarding claims 5 and 10, Ongwela discloses wherein each of the plurality of phalange regions further comprises a fingertip region comprising the at least one compressible protrusion extending outwardly therefrom (fig.1A below); wherein the at least one compressible protrusion comprises one or more of a group comprising rubber, thermoplastic rubber, foam rubber, polyurethane rubber, silicone rubber, thermoplastic resin and thermoplastic elastomer (col.4, lines 4-8).


Regarding claim 14, Ongwela discloses a glove (fig.1); but does not disclose a functional limitation for enhancing the effects of physical exercise for a person.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Furthermore, the glove comprising an exterior surface and an anterior region (fig.1 shown the glove having a body having a palm surface and back surface and anterior region, see fig.1A), the glove further comprising at least one compressible protrusion (14 or 16) extending outwardly from each of the exterior surface of the anterior region.


    PNG
    media_image1.png
    540
    525
    media_image1.png
    Greyscale




Claims 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ongwela (6669657) in view of Tran et al. (2018/0264347—hereinafter, Tran).
Notes: the functional limitation such as “configured to or adapted to or for” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.



Regarding claims 19-20, Ongwela does not disclose the glove as set forth in claim 14, further comprising at least one pressure sensor disposed within the at least one compressible protrusion or between the glove and the at least one compressible .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ongwela (6669657) in view of Thellmann (2012/0144554).
Notes: the functional limitation such as “configured to or adapted to or for” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 13, Ongwela does not disclose weights disposed on one or both of a back of the glove.  Thellmann teaches another glove having body structure (fig.6) having a palm side and a backside. Wherein the backside having a pad having a .



Claims 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (2004/0025226).
Notes: the functional limitation such as “configured to or adapted to or for” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 14, Jaeger discloses a glove (fig.1), but does not discloses a functional limitation such as for enhancing the effects of physical exercise for a person.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the glove disclose by Jaeger is configured to perform as the claimed invention.
Furthermore, the glove comprising an exterior surface (fig.1 shown the glove 10 having a palm side and a back side; wherein both the palm and back sides are made by layer 
Regarding claims 16-17, Jaeger discloses the glove as set forth in claim 14, further comprising a plurality of phalange regions comprising the at least one compressible protrusion extending outwardly therefrom (fig.1); wherein each of the plurality of phalange regions comprises a fingertip region further comprising the at least one compressible protrusion extending outwardly from the surface of the glove (fig.1).
Regarding claim 18, Jaeger disclose the glove as set forth in claim 14, wherein the at least one compressible protrusion comprises one or more of a group comprising rubber (par [0019, 0022]), thermoplastic rubber, foam rubber, polyurethane rubber, silicone rubber, thermoplastic resin and thermoplastic elastomer.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (2004/0025226) in view of Tran et al. (2018/0264347—hereinafter, Tran).

Regarding claims 19-20, Jaeger does not disclose the glove as set forth in claim 14, further comprising at least one pressure sensor disposed within the at least one compressible protrusion or between the glove and the at least one compressible protrusion; further comprising a microcontroller, the microcontroller comprising a processor, at least one memory module, at least one communication module, an analog .


Response to Arguments
Applicant's arguments filed 11/16/2021 and the amended to claims 1-7, 10-13 have been fully considered but they are not persuasive.
Claims 8-9 and new claim 15 are belong to a non-elected species.

Applicant’s arguments with respect to claim(s) 14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


The examiner disagreed because the functional limitation such as “configured to or adapted to or for” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “projections are compressible, the Remarks, page 10, lines 4; projections are compressible”, line 9-10) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. For example, Hallberg prior art (the Remarks, page 11, line 4).  Wherein Hallberg are not the prior of the rejection as under 103.

In response to applicant's argument that “Ongwela in view of Tran and or Thellmann do not teach the claim of invention, see Remarks,  pages 12-14”, the fact that applicant has recognized another advantage which would flow naturally from Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, 
Ongwela fail to disclose the glove as set forth in claim 14, further comprising at least one pressure sensor disposed within the at least one compressible protrusion or between the glove and the at least one compressible protrusion; further comprising a microcontroller, the microcontroller comprising a processor, at least one memory module, at least one communication module, an analog to digital converter, and a power supply, wherein the at least one pressure sensor is operatively coupled to the analog to digital converter. However, Tran teaches a similar glove (fig.8) having a body structure and a palm and back sides.  Furthermore, the glove having a processor and a pressure sensor configured to detect at least one pressure a motion event of the glove (par [0099]). And fig.2A shown a microcontroller 155 having an analog-to-digital converter (ADC), par [0060] and power/battery module 145 and a wireless communication module 160, par [0061], see fig.2A, 2B. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention for the system of Ongwela as taught by Tran in order to provide wireless communication between the glove and the mobile phone and/or the remote device, such as computer or base station.  (see par [0024] of Tran).
In-regarding claim 13, Ongwela does not disclose weights disposed on one or both of a back of the glove.  Thellmann teaches another glove having body structure (fig.6) having a palm side and a backside. Wherein the backside having a pad having a 
Therefore applicant arguments have not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732